                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

QUANDARIAN FAULKNER                       :
    Plaintiff,                            :
                                          :
vs.                                       :         CIVIL ACTION 17-0077-JB-MU
                                          :
JEFFERSON DUNN, et al.,                   :
     Defendants.                          :
                                          :

                                       ORDER

      After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and a de novo determination of those portions of the Recommendation

to which objection is made, the Recommendation of the Magistrate Judge made under

28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this Court. It is ORDERED that

summary judgment is:

      1. GRANTED in favor of Defendants Jefferson Dunn, Warden Cynthia Stewart,
         Warden Terry Raybon, Warden Mitchell, Lieutenant Ashley Kidd, Officer Gary
         Scarborough, Officer Timothy Vignolo, Otis Smith, Mallory Mixon, Nurse
         Ashley Wall, and Nurse Jonathan Langford, and those claims presented
         against these defendants are DISMISSED with prejudice;

      2. GRANTED in favor of Defendants Edmonds, Parker, Griffin, Luitze, and Norris,
         Antonio McClain, Anthony Hadley, Alfie Pacheco, Henry Finklea, Larry
         McCovery, Marcus Gaston, Gregory Patterson, Danny Fountain, DeJour
         Knight, John Pryor, Bradly Walker, Dominic Whitley, David Dennis, Jesse
         Stanford, Steve Terry, and Jesse Wilson on the claims of excessive force and
         assault and battery;

      3. DENIED as to Defendants McQuirter, Bullard, Duren, Arthur, Baldwin,
         Streeter, Fails, Lewis, Fleeton, Robinson, Snelson, Brown, Tunstall, Sanders,
         Melton, Jones, Harrison and Grantt Culliver on the claims of excessive force
         and battery; and

      4. DENIED as to Defendants Culliver, Fails, Edmonds, Parker, Griffin, Luitz,
         Norris, McClain, Hadley, Pacheco, Finklea, McCovery, Gaston, Patterson,
         Fountain, Knight, Pryor, Walker, Whitley, Dennis, Stanford, Terry, Wilson,
   McQuirter, Bullard, Duren, Arthur, Baldwin, Streeter, Lewis, Fleeton, Robinson,
   Snelson, Brown, Tunstall, Sanders, Melton, Harrison, and Jones on the claims
   of failure to protect.

DONE and ORDERED this 7th day of January, 2020.

                                        /s/ JEFFREY U. BEAVERSTOCK
                                        UNITED STATES DISTRICT JUDGE
